MEMORANDUM*
Ronald and Megan Dible appeal the district court’s award of attorneys fees against them. We affirm in part and reverse in part.
(1) Under Arizona law, attorneys fees may be awarded to a successful party in a breach of contract action,1 and the district court did not abuse its discretion2 when it awarded them against the Dibles on their almost frivolous breach of contract claim. We affirm the $4,705.07 award.3
(2) The district court did abuse its dis*474cretion4 when it imposed sanctions upon the Dibles pursuant to Rule 11 of the Federal Rules of Civil Procedure. Rule 11 does not provide for the imposition of sanctions upon the clients for the sins of their attorney, and no motion for the imposition of sanctions upon the Dibles was made. Moreover, the district court made no findings that would support an award against them. Thus, the imposition of $10,904.22 of sanctions against them must be reversed.
AFFIRMED IN PART AND REVERSED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Ariz.Rev.Stat. § 12-341.01(A).


. Velarde v. PACE Membership Warehouse, Inc., 105 F.3d 1313, 1318 (9th Cir.1997).


. The Dibles did not appeal the award on their copyright claim. Therefore, that $681.02 award stands.


. Buster v. Greisen, 104 F.3d 1186, 1189 (9th Cir.1997).